DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the coupler" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is recommended establishing a feature of the claim before referring to “the” feature.  For the purpose of examination it is assumed “the coupler” is –-the first and second pipes.--
Claim 18 recites the limitation "the coupler" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is recommended establishing a feature of the claim before referring to “the” feature.  For the purpose of examination it is assumed “the coupler” is –-the first and second pipes.--
Claims 9-14 and 19-20 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marelli et al. [US2009/0277579, “Marelli”] in view of Phoenix-Rheinrohr [GB775233, cited in and copy provided with 12/2/2021 IDS, “Phoenix”], and optionally Reich [US4090899]. 
Marelli discloses a system for coupling pipes comprising: a first pipe (first polymer composite component); a second pipe (a second component); wherein the first pipe and the second pipe are made from a reinforced thermosetting resin (paragraphs 0002, 0008, 0027-29); wherein a thermoplastic material is disposed between the components to be joined (paragraphs 0014, 0018, 0027, 0031, 0033, 0035). Marelli discloses the system may include ferromagnetic particles or electrically conductive materials, which one of ordinary skill would appreciate are capable of being induction heated (paragraph 0036), and Marelli discloses the system is capable of heating the thermoplastic material to melt the material such that, when the heat is removed, the hardened thermoplastic material seals components together (paragraph 0014-16, 0035, 0069, 0071). 
Marelli discloses the shape of the joint and the components can take many forms (paragraph 0028-29), and suggests the use of tapered mating surfaces (paragraph 0032). Marelli does not disclose a system where first and second parts each have tapered spigot ends, and wherein a coupler internally receives the tapered spigot ends of the first and second parts. Phoenix discloses a system arrangement to connecting two pipes using with a coupler.  Phoenix discloses two pipes made of a reinforced polymer with a coupler (collar) located between the pipes (page 1, line 85- page 2, line 20). Phoenix discloses pipes include a tapered spigot end and the connections between the pipes and the collar are tapered (page 2, lines 21-31).  Phoenix shows alternative embodiments wherein in Figure 1 the pipes and coupler include straight mating surfaces, and in Figure 2 the pipes and coupler include tapered mating surfaces. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system to include two pipes connected to a coupler wherein the mating surfaces between the pipes and the coupler are tapered as taught by Phoenix inorder to improve the ease of aligning and inserting the pipes into the coupler.  
Reich is optionally cited, not to modify the system of Marelli, but to provide evidence that one of ordinary skill in the art would appreciate the system of Marelli is capable of being induction heated as Reich discloses embedded particles and conductive materials are inductively heated to join together components (column 5, lines 39-51; column 8, lines 26-42). 
With respect to claim 2, Marelli discloses at least one of the first pipe, the second pipe, and the coupler is coated with a thermoplastic tie layer (paragraphs 0010, 0031). 
With respect to claim 3, Marelli discloses all of the first pipe, the second pipe, and the coupler are coated with a thermoplastic tie layer (paragraphs 0010, 0031).
With respect to claim 4, Marelli discloses the joint area includes both thermoplastic and a susceptor (ferromagnetic particles or electrically conductive material (paragraphs 0036-37). 
With respect to claims 5-7, Marelli discloses both a thermoplastic coating and a susceptor material, and the thermoplastic will be heated to melt and form an adhesive bond with the materials being bonded (paragraph 0035-36). It is within the ability of one of ordinary skill to select the order and arrangement of layers to ensure the thermoplastic coating is heated enough to melt and form a bond with the materials being bonded.  Selecting placing the thermoplastic on top of the susceptor, placing the susceptor on top of the thermoplastic  or embedding the susceptor in the thermoplastic would be within the ability of one of ordinary skill given the disclosure of Marelli.  Additionally, Reich is optionally cited to provide evidence of a susceptor embedded in a thermoplastic so that some of the susceptor is on top of the thermoplastic, and some of the thermoplastic is on top of the susceptor (Figure 1-2). 
With respect to claim 8, Marelli discloses a system for coupling pipes comprising: a first pipe (first polymer composite component); a second pipe (a second component); wherein the first pipe is inserted within the second pipe (Figures 1 and 2); wherein the first pipe and the second pipe are made from a reinforced thermosetting resin (paragraphs 0002, 0008, 0027-29); wherein a thermoplastic material is disposed between the components to be joined (paragraphs 0014, 0018, 0027, 0031, 0033, 0035). Marelli discloses the system may include ferromagnetic particles or electrically conductive materials, which one of ordinary skill would appreciate are capable of being induction heated (paragraph 0036), and Marelli discloses the system is capable of heating the thermoplastic material to melt the material such that, when the heat is removed, the hardened thermoplastic material seals components together (paragraph 0014-16, 0035, 0069, 0071). 
Marelli discloses the shape of the joint and the components can take many forms (paragraph 0028-29), and suggests the use of tapered mating surfaces (paragraph 0032). Marelli does not disclose a system where first and second parts each have tapered spigot ends. Phoenix discloses a system arrangement to connecting two pipes.  Phoenix discloses two pipes made of a reinforced polymer with a collar located between the pipes (page 1, line 85- page 2, line 20). Phoenix discloses pipes include a tapered spigot end and the connections between the components to be joined are tapered (page 2, lines 21-31).  Phoenix shows alternative embodiments wherein in Figure 1 the pipes and collar include straight mating surfaces, and in Figure 2 the pipes and collar include tapered mating surfaces. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system to include two pipes wherein the mating surfaces between the components to be joined are tapered as taught by Phoenix inorder to improve the ease of aligning and inserting the components to be joined.  
Reich is optionally cited, not to modify the system of Marelli, but to provide evidence that one of ordinary skill in the art would appreciate the system of Marelli is capable of being induction heated as Reich discloses embedded particles and conductive materials are inductively heated to join together components (column 5, lines 39-51; column 8, lines 26-42). 
With respect to claim 9, Marelli discloses at least one of the first pipe, the second pipe, and the coupler is coated with a thermoplastic tie layer (paragraphs 0010, 0031). 
With respect to claim 10, Marelli discloses all of the first pipe, the second pipe, and the coupler are coated with a thermoplastic tie layer (paragraphs 0010, 0031).
With respect to claim 11, Marelli discloses the joint area includes both thermoplastic and a susceptor (ferromagnetic particles or electrically conductive material (paragraphs 0036-37). 
With respect to claims 12-14, Marelli discloses both a thermoplastic coating and a susceptor material, and the thermoplastic will be heated to melt and form an adhesive bond with the materials being bonded (paragraph 0035-36). It is within the ability of one of ordinary skill to select the order and arrangement of layers to ensure the thermoplastic coating is heated enough to melt and form a bond with the materials being bonded.  Selecting placing the thermoplastic on top of the susceptor, placing the susceptor on top of the thermoplastic  or embedding the susceptor in the thermoplastic would be within the ability of one of ordinary skill given the disclosure of Marelli.  Additionally, Reich is optionally cited to provide evidence of a susceptor embedded in a thermoplastic so that some of the susceptor is on top of the thermoplastic, and some of the thermoplastic is on top of the susceptor (Figure 1-2). 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marelli in view of Phoenix, and Reich. 
Marelli discloses a method of coupling a first component and a second component wherein the first component  (first polymer composite component) and the second component  (a second component ) are made from a reinforced thermosetting resin (paragraphs 0002, 0008, 0027-29) the method comprising: disposing a thermoplastic material between the components to be joined (paragraphs 0014, 0018, 0027, 0031, 0033, 0035); inserting one of the components to be joined into one of the other components to be joined (Figures 1-2); applying heat to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the components together (paragraph 0014-16, 0035, 0069, 0071). 
Marelli discloses the shape of the joint and the components can take many forms (paragraph 0028-29), and suggests the use of tapered mating surfaces (paragraph 0032). Marelli does not disclose a system where first and second components each have tapered spigot ends, and wherein a coupler with tapered ends internally receives the tapered spigot ends of the first and second pipes to connect the two pipes.
Phoenix discloses a system arrangement to connecting two pipes using with a coupler.  Phoenix discloses two pipes made of a reinforced polymer with a coupler (collar) located between the pipes (page 1, line 85- page 2, line 20). Phoenix discloses pipes include a tapered spigot end and the connections between the pipes and the collar are tapered (page 2, lines 21-31).  Phoenix shows alternative embodiments wherein in Figure 1 the pipes and coupler include straight mating surfaces, and in Figure 2 the pipes and coupler include tapered mating surfaces. 
Marelli discloses heating the components to be joined and but does not explicitly disclose induction heating. 
Reich discloses a method of joining two pipes (11 and 12) via a coupler (14) (Figure 1-2; column 2, lines 35-62).  Reich discloses several known heating techniques including resistance heating and inductive heating are suitable for joining the components (column 5, lines 39-51). Reich discloses induction heating wherein embedded particles and conductive materials are inductively heated to join together components (column 5, lines 39-51; column 8, lines 26-42).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Marelli by arranging two pipes with a coupler wherein the mating surfaces between the pipes and the coupler are tapered as taught by Phoenix inorder to improve the ease of aligning and inserting the pipes into the coupler; and to modify the method of Marelli by heating using induction heating as taught by Reich in order to rapidly and selectively heat the thermoplastic material and ensure efficient heating without overheating the composite pipe materials. 
With respect to claim 16, Marelli discloses at least one of the first pipe, the second pipe, and the coupler is coated with a thermoplastic tie layer (paragraphs 0010, 0031).
With respect to claim 17, Marelli discloses all of the first pipe, the second pipe, and the coupler are coated with a thermoplastic tie layer (paragraphs 0010, 0031).
With respect to claim 18, Marelli discloses a method of coupling a first component and a second component wherein the first component  (first polymer composite component) and the second component  (a second component ) are made from a reinforced thermosetting resin (paragraphs 0002, 0008, 0027-29) the method comprising: disposing a thermoplastic material between the components to be joined (paragraphs 0014, 0018, 0027, 0031, 0033, 0035); inserting one of the components to be joined into one of the other components to be joined (Figures 1-2); applying heat to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the components together (paragraph 0014-16, 0035, 0069, 0071). 
Marelli discloses the shape of the joint and the components can take many forms (paragraph 0028-29), and suggests the use of tapered mating surfaces (paragraph 0032). Marelli does not disclose a system where first and second components each have tapered spigot ends.
Phoenix discloses two pipes made of a reinforced polymer with a collar located between the pipes (page 1, line 85- page 2, line 20). Phoenix discloses pipes include a tapered spigot end and the connections between the components to be joined are tapered (page 2, lines 21-31).  Phoenix shows alternative embodiments wherein in Figure 1 the pipes and collar include straight mating surfaces, and in Figure 2 the pipes and collar include tapered mating surfaces. 
Marelli discloses heating the components to be joined and but does not explicitly disclose induction heating. 
Reich discloses a method of joining two pipes (11 and 12) via a coupler (14) (Figure 1-2; column 2, lines 35-62).  Reich discloses several known heating techniques including resistance heating and inductive heating are suitable for joining the components (column 5, lines 39-51). Reich discloses induction heating wherein embedded particles and conductive materials are inductively heated to join together components (column 5, lines 39-51; column 8, lines 26-42).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Marelli by arranging two pipes wherein the mating surfaces between the pipes are tapered as taught by Phoenix inorder to improve the ease of aligning and inserting the pipes; and to modify the method of Marelli by heating using induction heating as taught by Reich in order to rapidly and selectively heat the thermoplastic material and ensure efficient heating without overheating the composite pipe materials. 
With respect to claim 19, Marelli discloses at least one of the first pipe, the second pipe, and the coupler is coated with a thermoplastic tie layer (paragraphs 0010, 0031).
With respect to claim 20, Marelli discloses all of the first pipe, the second pipe, and the coupler are coated with a thermoplastic tie layer (paragraphs 0010, 0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 6, 2022